Cole, J.
— Counsel for appellants have discussed tbe sufficiency of tbe recitals in tbe judgment rendered by the district court of Floyd ■ county in-the tax title foreclosure *583proceeding, wherein this defendant, A. T. Skerry, was plaintiff, and the land in controversy was defendant, the proceedings having been commenced in 1859 to foreclose a tax deed made in 1857.
This is a direct proceeding in the same court to set aside ■and cancel that judgment; and the plaintiffs herein aver that said judgment was rendered by default; that there was no service, either personalty or by'publication, of a/rvy original noUce in sand action / that no copy of said petition, nor of any original notice in said cause, was ever mailed to the owner of said land, and no sufficient excuse shown for not mailing the same, etc., etc. These averments are admitted by the demurrer; and, being true, of course, there was no authority or jurisdiction in the court to render the judgment; and this, regardless of whatever recitals the judgment itself contains. The case is on all-fours, with Newcomb v. Dewey, 27 Iowa, 381.
In regard to the first and second points made .in the argument of appellants, that the petition does not state that defendants claim the land, the sufficient answer is, that no such points are made by the demurrer.
Affirmed.